Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is compared to claim 1 in US Patent 10929186 in the following table:
Instant Application
Patent number 10929186
Claim 1. 
A data center, comprising:
a computing device comprising one or more processors configured to execute
instructions stored in memory of the computing device, wherein the instructions cause
the one or more processors to:





process a request to perform an automated task in the data center, wherein the automated task impacts a subset of one or more resources utilized by the data center;


execute the automated task on the subset of the one or more resources by
processing a thread of code, wherein the thread of code is tagged as being associated
with an application;

process an interrupt request to change in-progress processing of the automated
task;

apply a control token to the thread, wherein the control token is associated with a status that changes the in-progress processing of the automated task; and







modify processing of the automated task based on the status of the control
token.

Claim 1. 
A system, comprising:

a data center comprising one or more resources; and

one or more client instances hosted on the one or more resources, wherein the one or more client instances are accessible by a remote client network, and wherein the system is configured to perform operations comprising:


processing a request to perform an automated task, wherein the automated task impacts a subset of the one or more resources utilized by the system;

executing the automated task on the subset of the one or more resources, wherein the execution of the automated task comprises processing a thread of code, wherein the thread is tagged with a commonality category or subcategory;

processing an interrupt request to change in-progress processing of the automated task;

applying a control token to the thread, wherein the control token comprises a status that changes the in-progress processing of the automated task, wherein a monitoring system monitors threads for in-progress automated tasks and sets control tokens for the threads, and wherein the control token concurrently modifies multiple tagged threads executing respective automated tasks; and

modifying processing of the automated task based on the status of the control token.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10929186.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1 the patent, anticipates or otherwise renders obvious the limitations of 1, respectively of this instant application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7-8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2015/0309881 A1) in view of Liang (US 2015/0309874 A1) and in further view of Kamble (US 2017/0053120 A1).

As per claim 1, Holmes teaches A data center, comprising: 
a computing device comprising one or more processors configured to execute instructions stored in memory of the computing device, wherein the instructions cause the one or more processors to: 
process a request to perform an automated task in the data center, wherein the automated task impacts a subset of one or more resources utilized by the data center; (Holmes Fig 2 Block 202 Receive request and [0010] FIG. 1A depicts a block diagram illustrating an example system for centralizing and managing storage operations for a plurality of applications, according to one embodiment. [0011] FIG. 1B depicts a block diagram illustrating an example system for centralizing and managing storage operations for a plurality of databases, according to one embodiment.)
execute the automated task on the subset of the one or more resources by processing a thread of code (Holmes [0053] the system determines if the resource required to take action is too busy to process the request.  If the resource is too busy (212-Yes), at block 214 the workflow is rescheduled with a delay for later reevaluation at decision block 212.  If the resource is not too busy (212-No), the process continues to decision block 216 and [0085] The workflow process applies to both the workflow for the CSM and the workflow for the database agent.  The workflow system allows for a set of configurable tasks to be run within a finite number of threads. And [0092] A scheduler is one of many thread pools which pull the next work unit from the persistence manager and then hands the work off to an operation so that the workflow is actually executed.)
process an interrupt request to change in-progress processing of the automated task; (Holmes [0087] At decision block 706, the workflow system determines whether a cancel request [interrupt request] has been submitted by the requester.  A cancel request sets a flag to tell the task to abort the next time it is running after the current task and check point are executed.  If a cancel request has been submitted (706-Yes), at block 714 the cancel request updates the state of the workflow to begin the undo process).
Holmes does not teach apply a control token to the thread, wherein the control token is associated with a status that changes the in-progress processing of the automated task and modify processing of the automated task based on the status of the control token.
However, Liang teaches apply a control token to the thread, wherein the control token is associated with a status that changes the in-progress processing of the automated task; (Liang [0052] Otherwise, task queue 440 issues an abort command to the thread processing the task. [0053] If an abort command is received for an ongoing task, then the worker thread can cancel its current task, return task status to request handler 400, and request a new task)
modify processing of the automated task based on the status of the control token. (Liang [0053] the worker thread can cancel its current task).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Liang with the system of Holmes to modify the processing of a task. One having ordinary skill in the art would have been motivated to use Liang into the system of Holmes for the purpose of achieving error correction (Liang paragraph 02). 

Holmes and Liang do not teach wherein the thread of code is tagged as being associated with an application.
However, Kamble teaches wherein the thread of code is tagged as being associated with an application; (Kamble [0110] In operation 804, every application thread adds an application tag in all payloads to be sent therefrom)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kamble with the system of Holmes and Liang to tag based on the application. One having ordinary skill in the art would have been motivated to use Kamble into the system of Holmes and Liang for the purpose of improving the performance of applications in a data center (Kamble paragraph 06)

As per claim 2, Kamble teaches wherein the thread of code is tagged as being associated with the automated task. (Kamble [0101] In operation 704, an application tag is generated for each application thread which includes a subset of the attributes. This subset of attributes may include the first ID, the second ID, the application name and/or ID, the application thread ID, the process ID, and the unique secure source ID. [0103] All of the application threads which have the same attributes (and are accordingly grouped together in the same pico-segment) are allowed to communicate with each other without additional encryption, snooping, or other security safeguards. The receiver device, upon receiving the message, checks the application tag and attributes associated with and/or included in the application tag,)

As per claim 5, Holmes teaches wherein the status is set to pause or resume. (Holmes Fig 7 Block 708 (Pause))

As per claim 7, Holmes teaches wherein the instructions cause the one or more processors to exit the thread of code in a graceful manner to end the automated task in response to the status of the control token being set to cancel. (Holmes [0087] At decision block 706, the workflow system determines whether a cancel request has been submitted by the requester.  A cancel request sets a flag to tell the task to abort the next time it is running after the current task and check point are executed.  If a cancel request has been submitted (706-Yes), at block 714 the cancel request updates the state of the workflow to begin the undo process after the next task completes, and the optional check point persists the current state.  The undo process consists of tasks and check points, just like the `go path` of the workflow.  Each check point in the `go path` can reference a checkpoint in the undo process to begin the undo from.  All prior tasks and check points in the undo process are then evaluated until the undo process is complete).

The examiner believes the term “graceful manner” to end the automated task (under broadest reasonable interpretation) includes “undoing” and “checkpointing” as taught by Holmes. 

As per claim 8, Holmes teaches the graceful manner comprises processing additional steps to end the automated task, wherein the additional steps comprise code to stop the thread at a designated checkpoint and exit the thread leaving applications or files utilized in the automated task in a recoverable or original format. (Holmes [0087] At decision block 706, the workflow system determines whether a cancel request has been submitted by the requester.  A cancel request sets a flag to tell the task to abort the next time it is running after the current task and check point are executed.  If a cancel request has been submitted (706-Yes), at block 714 the cancel request updates the state of the workflow to begin the undo process after the next task completes, and the optional check point persists the current state.  The undo process consists of tasks and check points, just like the `go path` of the workflow.  Each check point in the `go path` can reference a checkpoint in the undo process to begin the undo from.  All prior tasks and check points in the undo process are then evaluated until the undo process is complete).

Here checkpointing in Holmes makes the process of an automated task recoverable.


As to claims 16 and 18, they are rejected based on the same reason as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2015/0309881 A1) in view of Liang (US 2015/0309874 A1) and in further view of Kamble (US 2017/0053120 A1) and Heyrman (US 2004/0143833 A1).

As per claim 3, Holmes and Liang and Kamble do not teach wherein the automated task is a subcategory of the application.
However, Heyrman teaches wherein the automated task is a subcategory of the application. (Heyrman [0050] As shown in FIG. 5, a start application/logical subsystem routine 80 may be executed whenever a request is received to start an application or logical subsystem.  Routine 80 begins in block 82 by creating a thread type associated with the application or logical subsystem being started [0055] Now turning to FIG. 6C, assume that a second, Inventory Control application is started in a separate logical subsystem.  Threads in this application are considered for the purposes of this example to have a separate "type" from the threads associated with the Accounts Receivable application (by virtue of their residency in a separate logical subsystem). [0056] Next, turning to FIG. 6D, assume a third, Customer Information application is initiated, the threads associated with this application's type will be assigned to whichever processor/memory group is least active.).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Heyrman with the system of Holmes and Liang and Kamble to use automated tasks as a subcategory of the application. One having ordinary skill in the art would have been motivated to use Heyrman into the system of Holmes and Liang and Kamble for the purpose of even distribution of workload of the computer among computer resources (Heyrman paragraph 09)

Claim 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2015/0309881 A1) in view of Liang (US 2015/0309874 A1) and in further view of Kamble (US 2017/0053120 A1) and Kupferschmidt (US 9,043,801 B2).

 As per claim 4, Holmes and Liang and Kamble do not teach wherein the instructions cause the one or more processors to concurrently modify a plurality of tagged threads executing the automated task, the application, or a combination thereof.
However, Kupferschmidt teaches wherein the instructions cause the one or more processors to concurrently modify a plurality of tagged threads executing the automated task, the application, or a combination thereof. (Kupferschmidt Fig 9 and [claim 1] identifying a thread type for the set of tasks;  determining if a thread pool set is available corresponding to the identified thread type for the set of tasks;  and reallocating resources as necessary to ensure that an appropriate thread pool [set of threads] set is available for the identified thread type, wherein reallocating resources comprises modifying the respective number of threads in the appropriate thread pool set based a set of processing requirements of the set of tasks;  and employing a second-tier micro-dynamic load balancing comprising: routing the set of tasks to the appropriate thread pool set based on the thread type;)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kupferschmidt with the system of Holmes and Liang and Kamble to modify thread/tasks concurrently. One having ordinary skill in the art would have been motivated to use Kupferschmidt into the system of Holmes and Liang and Kamble for the purpose of implementing dynamic load balancing in a massively threaded system (Kupferschmidt col 1, lines 5-10) . 

As to claim 17, it is rejected based on the same reason as claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2015/0309881 A1) in view of Liang (US 2015/0309874 A1) and in further view of Kamble (US 2017/0053120 A1) and Kwok (US 2020/0044963 A1).

As per claim 6, Holmes and Liang and Kamble do not teach the data center receives the request to perform the automated task and the interrupt request to change the in-progress processing of the automated task from a remote control center, and wherein the data center locally sets a manager thread to execute the automated task, apply the control token to the thread, and modify processing of the automated task.
However, Kwok teaches the data center receives the request to perform the automated task and the interrupt request to change the in-progress processing of the automated task from a remote control center, and wherein the data center locally sets a manager thread to execute the automated task, apply the control token to the thread, and modify processing of the automated task. (Kwok [0014] For example, central controller 101 can issued remote procedure calls (RPCs) to each of the data centers 111, 113, 115, 117, 119, 121, and 123 for programming the routing in and out of the data centers.).

Kwok teaches the part about receiving commands from a remote center, the other parts of the claim are taught but Holmes and Liang.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kwok with the system of Holmes and Liang and Kamble to modify processing of the task. One having ordinary skill in the art would have been motivated to use Kwok into the system of Holmes and Liang and Kamble for the purpose of finding the shortest datapath in a data center (Kwok paragraph 01)

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2015/0309881 A1) in view of Liang (US 2015/0309874 A1) and in further view of Kamble (US 2017/0053120 A1) and Cain (US 2018/0239604 A1).



As per claim 9, Homes teaches modifying the automated task based on the status of the control token occurs at a logical checkpoint in the thread . (Homles [0087] A cancel request sets a flag to tell the task to abort the next time it is running after the current task and check point are executed).

Holmes does not teach wherein the logical checkpoint is a periodic logic point in the thread to check a state of the in-progress processing of the automated task.
However, Cain teaches wherein the logical checkpoint is a periodic logic point in the thread to check a state of the in-progress processing of the automated task (Cain [0002] Modern applications are comprised of a large set of software threads (executable tasks) that need to be dispatched to a finite set of hardware threads. and [0035] In a further embodiment, the software thread may be designed to periodically check the software flag at various points of execution)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cain with the system of Holmes and Liang and Kamble to check a flag periodically. One having ordinary skill in the art would have been motivated to use Cain into the system of Holmes and Liang and Kamble for the purpose of improving the overall performance of a software thread (Cain paragraph 04)


As per claim 10, Holmes teaches the control token is a flag (Homles [0087] A cancel request sets a flag to tell the task to abort the next time it is running after the current task and check point are executed
Holmes does not teach wherein the thread determines the flag at the logical checkpoint.
However, Cain teaches wherein the thread determines the flag at the logical checkpoint (Cain [0002] Modern applications are comprised of a large set of software threads (executable tasks) that need to be dispatched to a finite set of hardware threads. and [0035] In a further embodiment, the software thread may be designed to periodically check the software flag at various points of execution).

Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2015/0309881 A1) in view of Liang (US 2015/0309874 A1) and in further view of Kamble (US 2017/0053120 A1) and Antolyevich (US 2019/0163562 A1).

         As per claim 14, Holmes and Liang and Kamble do not teach the instructions cause the one or more processors to modify a dependent thread associated with a dependent automated task that is dependent on the automated task based on the control token and the status.
           However, Antolyevich teaches the instructions cause the one or more processors to modify a dependent thread associated with a dependent automated task that is dependent on the automated task based on the control token and the status. (Antolyevich [0139] The first DPU may use this status information to update status information corresponding to the respective child process in its tasks queue 810A or to the corresponding parent process in its jobs queue 812A (e.g., in progress, pending, incomplete, processing).  In some embodiments, the first DPU may update status information about either the child or parent process in another similar table for recording and updating the status of respective processes.  This updating of status information is represented by event 6).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Antolyevich with the system of Holmes and Liang and Kamble to modify a dependent task. One having ordinary skill in the art would have been motivated to use Antolyevich into the system of Holmes and Liang and Kamble for the purpose of storing, accessing and manipulating data in non-volatile memory arrays supported by distributed processing units allowing for in-place computations. (Antolyevich paragraph 02)

As per claim 15, Anatolyevich teaches a second data center of a plurality of data centers executes the dependent automated task on a second subset of one or more resources of the second data center. (Anatolyevich [0111] . As described above, in some embodiments a respective DPU may assign a process (e.g., a child process) to be completed at the respective DPU. As such, the respective DPU may not transmit instructions to itself, as it would for assigning a process to another DPU. The respective DPU may create a corresponding entry for the process in the jobs queue 812 instead. [0105] FIG. 7 is a block diagram illustrating an example networked structure of a set of data processing units according to one or more embodiments. As shown in FIG. 7, a set of one or more DPUs 38 (e.g., within a particular computing system, such as shown in FIG. 1), may be in communication with each other using a DPU inter-connection network 702.)

As per claim 19, Holmes and Liang and Kamble do not teach wherein modifying processing of the automated task automatically modifies processing of a task that is related to the automated task.
However, Antolyevich teaches wherein modifying processing of the automated task automatically modifies processing of a task that is related to the automated task. (Antolyevich [0139] The first DPU may use this status information to update status information corresponding to the respective child process [related task] in its tasks queue 81 OA or to the corresponding parent process in its jobs queue 812A (e.g., in progress, pending, incomplete, processing). In some embodiments, the first DPU may update status information about either the child or parent process in another similar table for recording and updating the status of respective processes. This updating of status information is represented by event 6).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Antolyevich with the system of Holmes and Liang and Kamble to modify a related task. One having ordinary skill in the art would have been motivated to use Antolyevich into the system of Holmes and Liang and Kamble for the purpose of storing, accessing and manipulating data in non-volatile memory arrays supported by distributed processing units allowing for in-place computations. (Antolyevich paragraph 02)
Allowable Subject Matter
Claims 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110246998 – discloses a method of reorganizing a plurality of task for optimization of resources and execution time in an environment is described.  In one embodiment, the method includes mapping of each task to obtain qualitative and quantitative assessment of each functional elements and variables within the time frame for execution of each tasks, representation of data obtained from the mapping in terms of a matrix of dimensions N.times.N, wherein N represents total number of tasks and reorganizing the tasks in accordance with the represented data in the matrix for the execution, wherein reorganizing the tasks provides for both static and dynamic methodologies.  It is advantageous that the present invention determines optimal number of resources required to achieve a practical overall task completion time and can be adaptable to non computer applications.
US 20170337154 A1 – discloses methods and apparatus for a pipelined architecture for storage lifecycles are disclosed.  A method includes identifying, during a transition candidate discovery iteration, storage objects of a multi-tenant service for which respective lifecycle transitions are to be scheduled, including a particular storage object identified as being a candidate for a particular lifecycle transition.  The method includes generating transition job objects, each job comprising respective indications of one or more of the storage objects identified during the discovery iteration.  The method includes assigning, during a transition execution iteration, resources to initiate storage operations for the particular lifecycle transition, and initiating, using the assigned resources, storage operations for the particular lifecycle transition.
US 20170315831 A1 – discloses a system for implementing script operation in preset embedded system, applied to the intelligent robot.  The system comprises: a virtual machine, for script explaining and script execution; a thread pool, which is applied to instance storage of the virtual machine associated with the script task; a management unit, which is applied to connecting the thread pool with the virtual machine; a global table, connected with the thread pool, which is applied to storing identifying information of the thread, corresponding to the script task interrupted due to dispatching the management unit; a matching unit, which is connecting the management unit with the global table.  The application of the global table has solved the problem of context in human-robot interaction.
US 20100186020 A1 – discloses a computer implemented system and method of multithreaded processing on multiple servers.  Jobs may be received in a jobs table for execution.  Each of a plurality of servers may associate a thread for executing a particular job type.  As a job is received in the job table, the associated thread on each server may access the jobs table and pick up the job if the job type for the job is associated with the thread.  Jobs may include sequential and parallel tasks to be performed.  Sequential job tasks may be performed by one associated thread on one server, while parallel job tasks may be performed by each associated thread on each server.  In one embodiment, a metadata table is used to coordinate multithreaded processing across multiple servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/          Primary Examiner, Art Unit 2196